Luke, J.
Under the ruling in Griffin v. Sisson, 146 Ga. 661 (92 S. E. 278), a court, to be like the city court of Atlanta or Savannah, must not only be located at a county seat which has been incorporated as a city, but must have jurisdiction to try criminal cases below the grade of felony and civil jurisdiction over a portion or all of those classes of cases the jurisdiction of which is not by the constitution exclusively vested in some other court, with territorial jurisdiction in both civil and criminal cases throughout the limits of the county, or jurisdiction in one class of cases limited to the city, and in the other class coextensive with the limits of the county, with a jury of twelve to try all cases, both civil and criminal, if a trial by jury is demanded. In the instant case it appears that the city criminal court of Alma has no civil jurisdiction whatever; therefore a writ of error from that court will not lie to this court, notwithstanding a contrary provision in the act establishing the city criminal court of Alma.

Writ of error dismissed.

Broyles, O. J., and Bloodwortb, J., concur.
Accusation of misdemeanor; from criminal court of Alma— Judge Boatright. July 18, 1919.
Hartwell L. Williams, for plaintiff in error.
H. J. MacIntyre, solicitor, contra.